Notice of Pre-AIA  or AIA  Status
This Office action is in response to the amendment filed 7/06/22.  Claims 1-5, 8 and 11-24 are pending.  Claims 6, 7, 9 and 10 have been canceled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
No support is found in the original disclosure for “for the indicator portion has sufficient length to extend in an exterior direction away from the damage-susceptible element and remain visible from an exterior side of a wall beyond an edge of a foundation after installation of an exterior cladding and an exterior brick layer overlaying the cladding” [cl. 18].
No support is found in the original disclosure for the flexible sheet material having a thickness of less than 0.03 inches [cl. 23].

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “the indicator portion” and “the material” lack antecedent basis.  It appears “the indicator portion” should read  - - the at least one tab portion” and “the material” should read - -  a material - -.

Claims 1-5, 8, 11, 12, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,862,617 to Cooke, Jr. et al.
In the embodiment of Figure 10 (incorrectly identified as Fig.11 at line 13 of column 7), Cooke provides affixing a locating tag 10 to a damage-susceptible element/pipe 15 [cl. 2].  The tag 10 provided with aperture 12 [cl. 4] for engaging the pipe 15.  Column 4, lines 21-23, recite the material of the tag may be a semi-rigid plastic material.   The terms “flexible” and “rigid” are relative terms of degree.  Semi-rigid is considered to meet “flexible” as it inherently may flex to some degree.  Column 7, lines 2-3 recite a preprinted message may be provided on a portion 11 of the tag. This is considered to meet “the indicator portion” [cl. 1].
With respect to claim 1, the clause “adapted to be exposed after a subsequent construction steps that conceals the damage-susceptible element, and wherein the indicator portion does not interfere with the installation of the material over the structure adjacent to the element” is considered an intended use and fails to specify any structural difference or step(s) not provided in Cooke. Recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Nonetheless, Fig. 10 of Cooke clearly shows the tag as exposed and not interfering with the installation of the wall board material over and concealing [cl. 3] the underlying piping of the valve stem 15.
With respect to claim 5, the indicator portion 11, extends downwardly away from pipe 15 and remains visible after installation on the wall board material over the adjacent wall structure.  The upper and lower walls of slot 13 form first and second connector portions.
With respect to claim 8, the structure is not a positively recited element of the claim and thus is not required.
With respect to claim 22, no particular thickness is defined and the thickness would deflect around other structures such as different pipes, electrical lines, structures or switches without displacing them [col.1, lns. 1-19].

    PNG
    media_image1.png
    432
    511
    media_image1.png
    Greyscale

Claims 1-5, 8, 11, 12, 22 and 24  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2008/0098637 to Pratt.
Pratt provides for affixing identifier tags 20 of flexible plastic sheets [0048] to horizontal 30 and vertical cylindrical conduits 31A-C (Fig. 4) or valve stems [Fig. 5] considered to meet the limitations of “damage-susceptible element” and “pipe” of the claims. The tag indicates to workers the locations of the conduit or pipe.  The tags includes a first portion with an aperture 23 below two connector portions separated by a slit 21 adapted to engage the pipe and a second portion 25 adapted/configured to remain visible a wall structure has been installed as the tags are provided with information which provides information for tradesman to repair the systems and allows for quick and easy access to information printed on the tags.  The second portion 25 provided with indicia 26.
With respect to claim 1, the clause “adapted to be exposed after a subsequent construction steps that conceals the damage-susceptible element, and wherein the indicator portion does not interfere with the installation of the material over the structure adjacent to the element” is considered an intended use and fails to specify any structural difference or step(s) not provided in Pratt. Recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Nonetheless, the tags of Pratt inherently are left exposed after construction steps otherwise they wouldn’t meet there intended function.  For example, in figure 3, a floor constructed above horizontal conduit 30 would conceal the conduit from above and expose it in a basement below.  Vertical conduits such as in Fig. 4 are typically found adjacent or within vertical walls , at least one side of which would conceal the conduits.  The other side is generally open or covered with an access panel to allow access.
With respect to claim 3, the additional construction step is not set forth as a positively recited step as it follows “adapted to be”.
With respect to claim 8, the structure is not a positively recited element of the claim and thus is not required.
With respect to claim 22, no particularly thickness is defined and the thickness could deflect around other structures such as different pipes, electrical lines, structures or switches without displacing them [col.1, lns. 1-19].  For example, the tags displace around the handles of the valve stems without displacing them.

Claims 1-5, 8, 11, 12, 14-18 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,402,592 to Caveney et al.
Cavaney et al. provides a marker or “tag” 20 comprised of stainless steel sheet “ which is 0.005 inches thick [col. 2, ln. 35] and inherently flexible to some degree, provided with a central indicator portion having indicia and affixed to a pipe having a diameter from 0.75 to 2.124 inches [col. 2, lns. 54-58] with cable ties 30 inserted through apertures 34 located on first and second end portions considered the connector portions of claim 5 and which engage the pipe [cl 4].  The tag/indicator portion  extends outwardly away from the pipe 32.
With respect to claim 1, the clause “adapted to be exposed after a subsequent construction steps that conceals the damage-susceptible element, and wherein the indicator portion does not interfere with the installation of the material over the structure adjacent to the element” is considered an intended use and fails to specify any structural difference or step(s) not provided in Caveney. Recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With respect to claim 3, the additional construction step is not set forth as a positively recited step as it follows “adapted to be”.
With respect to claim 8, the structure is not a positively recited element of the claim and thus is not required.
With respect to claim 22, no particularly thickness is defined and the thickness could deflect around other structures such as different pipes, electrical lines, structures or switches without displacing them [col.1, lns. 1-19].  For example, the tags displace around the handles of the valve stems without displacing them.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 13-15, 18, 19 and 23  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,862,617 to Cooke, Jr. et al.
With respect to claim 8, as noted above the structure is not a positively recited element of the claims and thus not required.  However, it would have been obvious to one having ordinary skill in the art that the wall upon shown in Fig. 10 of Cooke could have been provided as a wall frame covered with exterior cladding or interior drywall as each is a well-known conventional wall structural and there would have been no unexpected or unpredictable results obtained in forming the wall as a framed wall with interior or exterior cladding.
With respect to claim 13, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have selected polyethylene as the flexible material of the tag of Cooke, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and Cooke suggests other high polymer or copolymer plastic at col. 4. ln 23.. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).   There would have been no unexpected or unpredictable results obtained in selecting polyethylene as the plastic of the tag of Cooke.
With respect to claims 14-15, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention that a cable tie would have been an obvious mechanical substitution for the key ring 20 of Cooke as it would perform substantiality the same function in substantially the same manner as the disclosed key ring absent any unexpected or unpredictable results. Note the cable ties taught by US 2005/0257410 to Horowitz et al.
With respect to claim 18, it would have been an obvious matter of design choice to provide the tag of Cooke with sufficient length since such a modification would have involved a mere change in the size of the components  A change in size is generally recognized as being within the level of ordinary skill in the art.   As noted above the structure isn’t even a positively recited element of claims and there would have been no unexpected or unpredictable results obtained in changing the dimensions of the tag of Cooke.
With respect to claim 19, it would have been an obvious matter of design choice to provide the spacing of the sidewalls of the apertures of Cooke greater than three inches since such a modification would have involved a mere change in the size of the components  A change in size is generally recognized as being within the level of ordinary skill in the art.   It would have been obvious to accommodate a three inch PVC pipe.
With respect to claim 23, it would have been an obvious matter of design choice to provide the sheet material of Cooke with a thickness of less than 0.03 inches since such a modification would have involved a mere change in the size of the components  A change in size is generally recognized as being within the level of ordinary skill in the art.   It would have been obvious to use thinner less expensive material.

Claims 13, 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0098637 to Pratt.
With respect to claim 13, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have selected polyethylene as the flexible material of the tag of Pratt, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and Pratt suggests flexible plastic sheet at  [0048].. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).   There would have been no unexpected or unpredictable results obtained in selecting polyethylene as the plastic of the tag of Pratt.
With respect to claim 18, it would have been an obvious matter of design choice to provide the tag of Pratt with sufficient length since such a modification would have involved a mere change in the size of the components  A change in size is generally recognized as being within the level of ordinary skill in the art.   As noted above the structure isn’t even a positively recited element of claims and there would have been no unexpected or unpredictable results obtained in changing the dimensions of the tag of Pratt.
With respect to claims 19-20, it would have been an obvious matter of design choice to space the connector portions of Pratt greater than three inches and provide the circular arc of the hole with a diameter of greater than three inches since such a modification would have involved a mere change in the size of the components  A change in size is generally recognized as being within the level of ordinary skill in the art.   It would have been obvious to accommodate a three inch PVC pipe.
With respect to claim 21, it would have been an obvious matter of design choice to dimension connector portions of Pratt less than 1/8 the width of the indicator portion since such a modification would have involved a mere change in the size of the components  A change in size is generally recognized as being within the level of ordinary skill in the art. The claimed dimensional ratio would have no effect of the function of the tag of Pratt nor yield any unexpected or unpredictable results.
With respect to claim 23, it would have been an obvious matter of design choice to provide the sheet material of Pratt with a thickness of less than 0.03 inches since such a modification would have involved a mere change in the size of the components  A change in size is generally recognized as being within the level of ordinary skill in the art.   It would have been obvious to use thinner less expensive material.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0098637 to Pratt in view of U.S. 2014/0109484 to Szyjkowski.
As noted in the above  102 rejections it is not believed the structure /wall is a required element of the claims.  Nonetheless, Szyjkowski teaches that the at time of the effective filing date of the invention it was known to provide an access panel/cover to a wall or ceiling to access plumbing installations such as valves [0003].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention that the plumbing, valves and indicator tags of Pratt could have been provided within a wall or ceiling concealing them and that an access panel 1 as taught by Szyjkowski could have been provided to allow workers carry out repairs behind the wall or ceiling [0003].  Thus the locating tags of Prat would be “adapted to be exposed” subsequent construction of wall having material covering the pipes.
With respect to claim 8, framed walls covered with drywall are conventional construction and would have been an obvious choice of design for the paneling 11 of the wall/ceiling of Szyjkowski.  There would have been no unexpected or unpredictable results obtained in using convention drywall and framing to form the wall or ceiling of Szyjkowski

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S.5,40,592 to Caveney et al. in view of U.S. 2014/0109484 to Szyjkowski.
As noted in the above  102 rejections it is not believed the structure /wall is a required element of the claims.  Nonetheless, Szyjkowski teaches that the at time of the effective filing date of the invention it was known to provide an access panel/cover to a wall or ceiling to access plumbing installations [0003].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention that the pipes and indicator tags of Pratt could have been provided within a wall or ceiling concealing them and that an access panel 1 as taught by Szyjkowski could have been provided to allow workers carry out repairs behind the wall or ceiling [0003].  Thus the locating tags of Caveney would be “adapted to be exposed” subsequent construction of wall having material covering the pipes.
With respect to claim 8, framed walls covered with drywall are conventional construction wand would have been an obvious choice of design for the paneling 11 of the wall/ceiling of Szyjkowski.  There would have been no unexpected or unpredictable results obtained in using convention drywall and framing to form the wall or ceiling of Szyjkowski

Claims 13 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,402,592 to Caveney et al.
With respect to claim 13, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have selected polyethylene as the flexible material of the tag of Caveney, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).   There would have been no unexpected or unpredictable results obtained in selecting polyethylene as the material of the tag of Caveney and polyethylene would perform the same function in the same manner as stainless steel.
With respect to claim 18, it would have been an obvious matter of design choice to provide the tag of Caveney with sufficient length since such a modification would have involved a mere change in the size of the components  A change in size is generally recognized as being within the level of ordinary skill in the art.   As noted above the structure isn’t even a positively recited element of claims and there would have been no unexpected or unpredictable results obtained in changing the dimensions of the tag of Caveney.
With respect to claims 19-20, it would have been an obvious matter of design choice to space the connector portions of Caveney greater than three inches and provide the circular arc of the hole with a diameter of greater than three inches since such a modification would have involved a mere change in the size of the components  A change in size is generally recognized as being within the level of ordinary skill in the art.   It would have been obvious to accommodate a three inch PVC pipe.
With respect to claim 21, it would have been an obvious matter of design choice to dimension connector portions of Pratt less than 1/8 the width of the indicator portion since such a modification would have involved a mere change in the size of the components  A change in size is generally recognized as being within the level of ordinary skill in the art. The claimed dimensional ratio would have no effect of the function of the tag of Pratt nor yield any unexpected or unpredictable results.

Applicant's arguments filed 7/06/22 have been fully considered but they are not all found persuasive. 
The amendment to claim 3 overcomes the previous rejection of the claim under  35 U.S.C. 112(b).  The cancelation of claims 9 and 10 renders the rejections of the claims under 35 U.S.C. 112(b) moot.
The abandonment of application serial number 15/869,996 renders the double patent rejections moot.
Applicant’s arguments with respect to the Anderson ‘871 patent have been found persuasive and the rejections based upon Anderson have been withdrawn.
Applicant’s arguments with respect to Pratt are not found persuasive.  The tab/indicator portion of Pratt is “adapted to be exposed after subsequent constructions steps”.  Otherwise it wouldn’t meet its intended functions.  Further claim 1 fails to provide any specific construction step(s) and the claim 3 step is not actually positively recited as a step.  Nonetheless the examiner has backed up the rejection with a 103 using Szyjkowski.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note:

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636